DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EX Parte Quayle Action
2.	This application is in condition for allowance except for the following formal matters: 
In claim 1, line 9, “the computer interface” should be changed to “a computer interface”.
In claim 2, lines 2-3, “a computer interface” should be changed to “the computer interface”.
In claim 11, line 8, “the alignment” should be changed to “an alignment”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
3.	Claims 1-3, 5-17 and 19-22 are allowed if the above formal matters are corrected. 
4.	The following is a statement on the Examiner’s reasons for allowance, after through updated search and reconsideration:
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of claimed invention as a whole. Specifically, performing a translation to 
Independent claims 11 and 16 each recites similar specific details from claim 1 and allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693